NUMBER 13-20-00439-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


TREMAIN SENTEL MITCHELL,                                                     Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 329th District Court
                         of Wharton County, Texas.


                          ORDER OF ABATEMENT
              Before Justices Benavides, Hinojosa, and Silva
                            Order Per Curiam

      This cause is before the Court on its own motion. On January 25, 2021, we

received a letter from the district clerk indicating that the appellant no longer wishes to

pursue this appeal. On March 30, 2021, we received the court reporter’s request for

extension of time in this matter which indicates “appeal abandoned.”

      This sequence of events requires us to effectuate our responsibility to avoid further
delay and to preserve the parties' rights. See Tex. R. App. P. 37.3(a)(1). Accordingly, this

appeal is ABATED and the cause REMANDED to the trial court. Upon remand, the trial

court shall utilize whatever means necessary to make appropriate findings and

recommendations concerning the following: (1) whether appellant can be located; (2)

whether appellant has abandoned his appeal; and (3) if any other orders are necessary

to ensure the proper and timely pursuit of appellant’s appeal.

       Upon remand, the trial court shall also determine whether appellant is entitled to

court-appointed counsel. If the trial court determines that new counsel should be

appointed, the name, address, email address, telephone number, and state bar number

of newly appointed counsel shall be included in the order appointing counsel. If the trial

court determines appellant has abandoned this appeal and/or is not entitled to court-

appointment counsel, it shall issue such findings.

       The trial court shall cause its finding and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record of

any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court within thirty days from

the date of this order.

                                                         Per Curiam

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
6th day of May, 2021.



                                              2